IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Nomination Petition of             :
Neil Makhija for the Democratic           :
Nomination for Representative             :
in the General Assembly from the          :
122nd Legislative District in the         :
Democratic Primary of April 26, 2016      : No. 108 M.D. 2016
                                          : Heard: March 11, 2016
Petition of: Bryan Price and Michael      :
Spairana, Jr.                             :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge


OPINION
BY PRESIDENT JUDGE LEAVITT                               FILED: March 17, 2016

             Bryan Price and Michael Spairana (Objectors) have petitioned to set
aside the nomination petition of Neil Makhija (Candidate), who is scheduled to
appear on the ballot in the primary election of April 26, 2016, as a Democratic
Party candidate for Representative of the 122nd Legislative District in the
Pennsylvania General Assembly. Objectors contend that the Candidate’s Affidavit
contains a materially false statement that renders Candidate’s nomination petition
null and void. Specifically, Objectors contend that Candidate’s statement that he is
eligible to serve in the General Assembly is not true because he became a
Massachusetts resident during his term of study at Harvard Law School. As a
result, Objectors argue that Candidate does not meet the Pennsylvania residency
requirements for a state representative set forth in the Pennsylvania Constitution.
                                   Background

            On March 11, 2016, the Court conducted an evidentiary hearing on
Objectors’ petition. Both Objectors and Candidate offered, and had admitted,
exhibits to support their respective positions on whether Candidate’s actions during
law school effected a change in his domicile from Pennsylvania to Massachusetts.
Candidate was the sole witness for both parties.
            In response to questioning by Objectors, Candidate readily
acknowledged that he voted in Massachusetts on November 6, 2012, and
November 4, 2014. He also testified that he obtained a Massachusetts driver’s
license, registered his vehicle in Massachusetts and filed a state income tax return
there in 2013 and 2014.
            On direct examination, Candidate testified that he never abandoned
his Pennsylvania domicile. He was born and raised in Carbon County, where his
father has practiced medicine for over 30 years after immigrating to the United
States from India. Candidate left Pennsylvania for his undergraduate education at
Sarah Lawrence College in New York and later for his legal education at Harvard
University in Massachusetts.      Upon receiving his J.D. in 2015, Candidate
immediately returned to Pennsylvania.
            Candidate explained that in 2008, while a student at Sarah Lawrence
College, he voted in Pennsylvania by absentee ballot. In 2009, he received his
B.A. and began a position in the federal government as a White House Fellow. In
2010, he worked for Joseph Sestak, the Democratic Party candidate for
Pennsylvania’s seat in the United States Senate. While campaigning for Sestak in
2010, Candidate applied for an absentee ballot but never received it. As a result,



                                         2
he was forced to drive to the Carbon County Courthouse to obtain the absentee
ballot and vote.
               After Mr. Sestak lost the election in November 2010, Candidate began
working for United States Senator Kirsten Gillibrand in her New York office.
Candidate informed the Senator that his tenure would be short because he planned
to enter law school.
               In August 2012, Candidate entered Harvard Law School, renting an
apartment in Cambridge.           Candidate explained that his decision to vote in
Massachusetts was prompted by his unsuccessful attempt in 2010 to procure an
absentee ballot.1 Candidate obtained a Massachusetts driver’s license because he
needed to register his vehicle in Massachusetts in order to obtain a Cambridge
resident parking permit.2        He filed state income tax returns in Massachusetts
because anyone present in Massachusetts for more than 183 days must file a return
there.    Candidate never worked in Massachusetts.                 His summer law school
positions in 2013 and 2014 were located in New York City.3
               Candidate testified that it was always his intent to return to
Pennsylvania. Notably, while at Harvard Law School, he received a scholarship


1
  Candidate notes that the Pennsylvania Department of State website states that college students
have the choice of voting at their home address or at their school address.
http://votespa.com/portal/server.pt?open=514&objID=1174122&mode=2 (last visited March 17,
2016). See also Exhibit R-1.
2
   Candidate submitted the resident parking permit requirements for Cambridge, Massachusetts.
Exhibit R-7. It states that to be able to park in a residential “Permit Parking Only” location,
one’s vehicle must be registered in Massachusetts with a Cambridge address.
3
   In 2013, Candidate worked for the U.S. Attorney’s Office for the Southern District of New
York, and in 2014 he was employed as a summer associate at Arnold & Porter LLP. Candidate
testified that he was offered a position at Arnold & Porter upon graduation, but he did not accept
it because he wanted to return to Carbon County.


                                                3
available only to residents of Carbon County.4 Candidate did not qualify for
Massachusetts in-state tuition because Massachusetts will not qualify an individual
“for resident status if your only reason for living in Massachusetts during [the
qualifying period] was to attend school here.” Exhibit R-10. Candidate offered
several documents showing that he listed his Carbon County address as his “home”
while he attended law school.5
              Following his graduation in 2015, Candidate returned to Carbon
County and took the Pennsylvania Bar Examination, which is the only state bar
examination that he took. Upon receiving his law license, Candidate set up a
private law office in Carbon County, where he continues to practice law.

                                      Applicable Law

              Eligibility to serve as a Representative in the General Assembly is
governed by Article II, Section 5 of the Pennsylvania Constitution. It states as
follows:

              Senators shall be at least twenty-five years of age and
              Representatives twenty-one years of age. They shall have been
              citizens and inhabitants of the State four years, and inhabitants
              of their respective districts one year next before their election
              (unless absent on the public business of the United States or of
              this State), and shall reside in their respective districts during
              their terms of service.


4
 A copy of his scholarship award for 2013-14 was submitted into evidence. Exhibit R-4.
5
  Candidate submitted the following items: a travel insurance confirmation dated March 17,
2013, listing his Carbon County address, Exhibit R-2; a receipt for software he purchased in law
school on May 15, 2013, billed to his Carbon County address, Exhibit R-3; a travel insurance
confirmation issued November 29, 2014, listing his Carbon County address, Exhibit R-5; and
numerous Instagram pictures and comments from Candidate referencing his “home” in Carbon
County dated 2012 through 2015, Exhibit R-6.


                                               4
PA. CONST. art. II §5 (emphasis added). The meaning of Article II, Section 5 has
been addressed in several appellate court decisions. Although none is precisely on
point with the facts of this case, this case law points the way.
             The precedent begins with In re Lesker, 105 A.2d 376 (Pa. 1954), in
which the Pennsylvania Supreme Court discoursed at some length on the residency
requirement in Article II, Section 5. Lesker involved a challenge to the eligibility
of a candidate seeking the Democratic Party nomination for state representative.
The objectors contended that the candidate’s address on his nomination petition
was false because the candidate was actually living at a different address with a
woman to whom he was not married. Acknowledging the challenge of construing
“citizen” and “inhabitant” as used in Article II, Section 5, the Supreme Court
explained that

             [i]t seems impossible to restrict the terms habitation, residence
             and domicile to airtight, waterproof compartments. Their
             meanings seem bound to escape their lexicographical
             boundaries and mingle with the others since a person’s place of
             residence may be identical with his domicile, and habitation is
             always a component part of residence and domicile. However,
             in strict technical terminology a habitation may be defined as
             an abode for the moment, residence a tarrying place for some
             specific purpose of business or pleasure, and domicile the fixed,
             permanent, final home to which one always intends to return. A
             person’s civil status is determined by his domicile. Thus, a
             business man may have his family home in the suburbs of a city
             where he lives with his wife and children. No matter where he
             travels nor how long he remains away, he always returns to this
             abode. This is his domicile. For business reasons he may have a
             residence in the city, even living there for many months of the
             year. This residence can never become the basis for voting or
             for candidacy for office. If traveling, he may stay at a hotel,
             boarding or rooming house. This would be his habitation and,
             regardless of expression of intention, could never become his
             legal domicile.

                                           5
Lesker, 105 A.2d at 380 (emphasis in original). The Supreme Court concluded that
“[t]o accomplish a change of domicile there must be not only the animus to change
but the factum as well. There must be an actual transfer of bodily presence from
one place to the other.” Id. Ultimately, the

             [o]ne almost conclusive criterion of domicile is the animus
             manendi. There must be the intention to remain.

Id. (emphasis in original).
             Because the objectors in Lesker failed to establish that the candidate
“moved bag and baggage” to a new address, the Supreme Court held that they did
not prove that the candidate had changed his domicile. It upheld the decision of
the lower court to dismiss the objectors’ petition.
             In re Nomination Petition of Vidmer, 442 A.2d 1203 (Pa. Cmwlth.),
aff’d without opinion, 444 A.2d 100 (Pa. 1982), involved a candidate seeking the
Democratic Party nomination for state representative. To be eligible, the candidate
had to be domiciled in Pennsylvania as of November 1, 1978. The objectors
presented evidence that the candidate enrolled at the University of Michigan in
1963. Thereafter, in 1968, the candidate took steps to receive the reduced tuition
of an in-state resident. Specifically,

             in order to qualify as a Michigan resident to obtain a lower
             tuition fee, [the candidate] dropped out of school, took up a
             residence in Michigan and worked for the required period of
             time to qualify as a permanent resident of that state.

Id. at 1205 (emphasis added). The candidate also voted “as a Michigan resident in
the 1976 and 1978 elections.” Id. at 1206. After graduation, the candidate moved
to Virginia, where he worked.        In 1979, the candidate registered to vote in
Pennsylvania but continued to work in Virginia. The candidate testified that in

                                          6
spite of his peregrinations, he considered Pennsylvania his home and expected to
return.
            This Court concluded that the candidate did not begin his
Pennsylvania residency until 1981.      In doing so, the Court focused on the
candidate’s significant effort to establish permanent residency in Michigan:

            Were it not for [the candidate’s] action in 1968 when he clearly
            disassociated himself from his parents’ home in Pennsylvania
            in order to establish himself as a permanent resident in
            Michigan, we would be constrained to hold that Petitioners had
            not met their burden in this case to establish that [the candidate]
            was not an inhabitant and citizen of Pennsylvania in November
            of 1978. Given that change of domicile, however, and the
            subsequent events in [the candidate’s] life to which he candidly
            testified, it is clear to us that he did not physically relocate in
            Pennsylvania until 1981.

Id. (emphasis added). The holding turned on the candidate’s decisive, year-long
effort to become a “permanent Michigan resident,” not on his votes in Michigan.
            The next significant ruling was In re Prendergast, 673 A.2d 324 (Pa.
1996). In that case, the candidate sought to appear on the primary election ballot
as a Democratic Party candidate for state representative. The candidate was born
in Pennsylvania in 1963, where she lived until 1990 when she moved to Arlington,
Virginia to attend law school. While in law school, she obtained a Virginia
driver’s license; registered her vehicle in Virginia; paid reduced tuition available
only to Virginia residents; and voted in Virginia. In 1994, the candidate graduated,
returned to Pennsylvania, registered to vote and took the Pennsylvania Bar
Examination. It was the only bar examination for which she sat.
            The objector argued that the candidate was not eligible for office in
the 1996 election because she did not satisfy Pennsylvania’s four-year residency


                                         7
requirement. In removing the candidate from the ballot, this Court focused on the
fact that she had voted in Virginia. The Court pointed to the Pennsylvania Election
Code,6 which establishes the criteria for an elector in Pennsylvania. Section 704(h)
of the Election Code states:

                If a person goes into another state and while there exercises the
                right of a citizen by voting, he shall be considered to have lost
                his residence in this State.

25 P.S. §2814(h).
                The candidate appealed, and the Supreme Court affirmed.              It
explained its holding as follows:

                A domicile is the place at which an individual has fixed his
                family home and principal establishment for an indefinite
                period of time. A domicile once acquired is presumed to
                continue until it is shown to have been changed and where a
                change is alleged, the burden of proving it rests upon whoever
                makes the allegation. A new domicile can be acquired only by
                physical presence at a new residence plus intent to make that
                new residence the principal home. Intent is the actual state of
                facts, not what one declares them to be. An established
                domicile, however, can be retained without physical presence or
                residence until it be proven that a new domicile has been
                acquired.
                Applying the established law to the instant case, we find that
                [the objector] met his burden of demonstrating that [the
                candidate] established a new domicile in Virginia. [The
                candidate] registered her vehicle in that state, she registered to
                vote there, and, most importantly, she voted as a Virginia
                citizen in several elections. As noted by the Commonwealth
                Court, Section 704(h) of the Pennsylvania Election Code, Act
                of June 3, 1937, as amended, 25 P.S. § 2814(h), provides that,
                “if a person goes into another state and while there exercises


6
    Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. §§2600-3591.


                                                8
            that right of a citizen by voting, he shall be considered to have
            lost his residence in this State.” Moreover, like the candidate in
            [In re Nomination Petition of Vidmer, 442 A.2d 1203 (Pa.
            Cmwlth), affirmed without opinion, 444 A.2d 100 (Pa. 1982)]
            [the candidate] qualified for the reduced tuition granted only to
            citizens of Virginia.

Prendergast, 673 A.2d at 327-28 (internal citations and footnote omitted)
(emphasis added).       Acknowledging the candidate’s immediate return to
Pennsylvania after graduation, the Supreme Court nevertheless concluded that she
had taken the actions of a person intending to move her domicile to Virginia.
            The most recent precedent on the constitutional residency requirement
is this Court’s decision in In re Nomination of Pippy, 711 A.2d 1048 (Pa.
Cmwlth.), aff’d without opinion, 709 A.2d 905 (Pa. 1998). In Pippy, the candidate
sought the Republican Party’s nomination for state representative. The objectors
contended that the candidate was not eligible because he had not resided in
Pennsylvania for four years preceding the November 3, 1998, election. This Court
made the following factual findings:

            The Candidate was born in Thailand, and was raised in Everett,
            Massachusetts. In 1988, the Candidate entered the United
            States Military Academy at West Point, New York. While
            attending the Academy, he met his future wife who was a
            resident of Coraopolis, Allegheny County, Pennsylvania. On
            May 30, 1992, the Candidate graduated from the Academy.
            The Candidate stated that upon his graduation, he was required
            to serve an additional five years of active duty with the United
            States military.
            On June 1, 1992, the Candidate and his wife were married in
            West Point, New York. The Candidate credibly testified that
            prior to their marriage, he and his wife had decided to reside
            near her parents in Moon Township, Allegheny, County,
            Pennsylvania. Accordingly, after his graduation and their
            marriage, the Candidate and his wife moved in with her parents.
            The Candidate registered his vehicle with the Pennsylvania
                                         9
Department of Transportation, and obtained car insurance
listing his in-laws’ address as his own.
On August 1, 1992, the Candidate and his wife signed a six-
month lease on an apartment in Coraopolis, Pennsylvania that
was to expire on January 31, 1993. However, in November of
1992, the Candidate was called up for active duty, and was sent
to the military base at Fort Hood, Texas. The Candidate
credibly testified that because no housing was available in the
base at that time, he was required to obtain an apartment off
base in Killeen, Texas for a couple months. The Candidate’s
wife left Coraopolis and joined him in Texas. While residing at
this address, the Candidate applied for a Texas driver’s license,
and both he and his wife registered to vote.
By early December of 1992, the Candidate had obtained
housing on the base and both he and his wife moved to Fort
Hood. While at the Fort Hood address, the Candidate obtained
a duplicate Texas driver’s license, and both he and his wife
again registered to vote. In addition, his wife enrolled as a
student at Central Texas College listing the Fort Hood address
as her local address, and listing her parents’ address in Moon
Township as her permanent address.
The Candidate credibly testified that although he was stationed
in Texas at that time, he and his wife always intended to return
to Western Pennsylvania and raise their family here when he
completed his service in the military. He also credibly testified
that in the Spring of 1994, he applied for entry into an early
release/retirement program whereby he could satisfy his active
duty commitment with the Army through an assignment to the
Reserves. He indicated that he applied for an assignment with a
unit located in Brookville, Pennsylvania. On September 20,
1994, the Army accepted the Candidate’s application for entry
into the program, and indicated that he would be assigned to the
unit in Brookville.
Subsequently, the Army issued a Certificate of Release or
Discharge from Active Duty that indicated the Candidate was
honorably discharged from the Army effective May 30, 1995.
The certificate indicated that the Candidate supplied an address
in Moon Township as his mailing address after separation from
the Army. It also indicated that the Candidate had requested
that a copy of the certificate be sent to the Pennsylvania
                            10
             Director of Veterans Affairs. The Candidate credibly testified
             that he and his wife have resided in Moon Township since his
             acceptance into this program.

Id. at 1057-58 (internal footnotes omitted).
             This Court concluded that the objectors did not meet their burden of
proving that the candidate had established residence in Texas. The candidate
moved to Texas because he was “under orders issued by the military authorities.”
Id. at 1059. Indeed, domicile for military personnel is presumed not to change
after enlistment. Id. (quoting Bernhard v. Bernhard, 668 A.2d 546, 550 (Pa.
Super. 1995)). This Court did not find the candidate’s vote in Texas dispositive,
explaining

             that if an individual is required to reside in another jurisdiction
             by forces beyond his control, the mere fact that he exercises his
             right of franchise while compelled to be in that jurisdiction does
             not, in and of itself, constitute a change of domicile.

Id. at 1059 n.17 (emphasis omitted). Further, there was no evidence that the
candidate’s wife, who was attending college in Texas, received the reduced tuition
available to Texas residents. Acknowledging Prendergast, this Court concluded:

             [T]he mere fact that the [c]andidate or his wife voted in
             Texas cannot, standing alone, compel this court to
             determine that they were domiciliaries of Texas. This
             fact must be considered in conjunction with the other
             facts of record in making such a determination.

Pippy, 711 A.2d at 1059 n.17 (emphasis added).

                              Objectors’ Contentions

             Objectors argue that the Supreme Court’s ruling in Prendergast is
dispositive because the facts here are nearly identical to those in Prendergast. The
candidate in Prendergast was a Pennsylvanian who moved to another state to
                                         11
attend law school and while there voted, paid taxes, registered a vehicle under the
laws of that state and paid the reduced tuition available only to state residents. The
only difference here is that Candidate did not pay a Massachusetts tuition rate
because Harvard Law School is a private institution. The Massachusetts voter
registration form contains a recital that the signatory acknowledges that
Massachusetts is “home.” Thus, by signing this form, Candidate took decisive
action to abandon his Pennsylvania domicile. Voting in Massachusetts, according
to Objectors, was the tipping point. They rely upon the Supreme Court’s reference
to Section 704(h) of the Election Code and description of Candidate Prendergast’s
votes in Virginia as the “most important[ ]” factor. Prendergast, 673 A.2d at 328.
             Candidate responds that Lesker, 105 A.2d 376, established the
foundational principles for determining whether a candidate has been a
Pennsylvania citizen and inhabitant for the four years preceding the general
election date. He disagrees that voting is the key factor in determining residency.
Candidate notes that in Vidmer, 442 A.2d 1203, it was not the candidate’s vote in
Michigan that caused his removal from the ballot but, rather, the decisive actions
that the candidate took to establish a Michigan domicile, i.e., dropping out of
school and working for one year in Michigan. In Prendergast, the Supreme Court
cited Vidmer with approval; it neither distinguished nor overruled Vidmer. Further,
it was the combination of many factors that resulted in the Supreme Court’s
removal of Candidate Prendergast from the ballot, not solely her votes in Virginia.
The Supreme Court referred to Section 704(h) of the Election Code and used the
modifier “most importantly.” However, those two words cannot be read to mean
that voting was more important than taking the steps necessary to qualify for in-
state tuition, as had occurred in Vidmer. Lest there be any doubt, in Pippy, 711


                                         12
A.2d 1048, which was affirmed by the Supreme Court, this Court refused to
remove a candidate from the ballot even though he and his wife voted in Texas.
Instead, this Court emphasized the decision of the candidate’s wife not to seek
Texas residency for in-state tuition and her use of her family’s Pennsylvania
address on school documents. Likewise, here, Candidate continued to use his
family’s home address in Carbon County for several purposes while in law school.
Not only would Candidate not qualify for Massachusetts in-state tuition, he had to
be a Carbon County resident to qualify for his scholarship to Harvard Law School.

                                      Analysis

             A nomination petition is presumed valid; thus, “challenges to a
nomination petition must overcome the presumption of validity.” Pippy, 711 A.2d
at 1057. Accordingly, Objectors bear “the heavy burden” of demonstrating that the
Candidate’s nomination petition is invalid.      Id. That burden requires proof that
Candidate acquired a new domicile in Massachusetts while attending law school.
As the Supreme Court has explained,

            [a] domicile is the place at which an individual has fixed his
            family home and principal establishment for an indefinite
            period of time. A domicile once acquired is presumed to
            continue until it is shown to have been changed and where a
            change is alleged, the burden of proving it rests upon whoever
            makes the allegation. A new domicile can be acquired only by
            physical presence at a new residence plus intent to make that
            new residence the principal home. Intent is the actual state of
            facts, not what one declares them to be. An established
            domicile, however, can be retained without physical presence or
            residence until it be proven that a new domicile has been
            acquired.

Prendergast, 673 A.2d at 327-28 (internal citations omitted) (emphasis added).
Further, “the term ‘inhabitant’ or ‘resident’ as stated in Article II, Section 5,

                                        13
‘cannot mean one sojourning temporarily, or for some special purpose, but refers
to one who has a permanent abode ….’” Prendergast, 673 A.2d at 327 (quoting
Lesker, 105 A.2d at 376).
             Objectors emphasize Section 704 of the Election Code, which
establishes rules for determining residence “of a person desiring to register or
vote.” 25 P.S. §2814. Section 704(h) provides that a person who votes in “another
state ... shall be considered to have lost his residence in this State.” 25 P.S.
§2814(h). Candidate notes, in response, that Section 703 of the Election Code
provides that “no person shall be deemed to have ... lost [his residence] by reason
of his absence ... while a student of any institution of learning ....” 25 P.S. §2813.
Sections 703 and 704 are of limited value to a resolution of this case.
             First, the purpose of Section 704 is to determine who can vote in
Pennsylvania.    It does not determine candidate eligibility, which is a matter
committed to the Pennsylvania Constitution. Simply, Section 704(h) makes it clear
that a person who votes in Massachusetts cannot also vote in Pennsylvania.
Indeed, no person may lawfully vote in two elections held on the same day.
             Second, although the Supreme Court in Prendergast referred to
Section 704(h), it did not make it dispositive of the residency requirement in
Article II, Section 5.   At best it found Section 704(h) of the Election Code
instructive. Prendergast did not make voting in another state the sine qua non of
abandoning a long time domicile in Pennsylvania.
             Third, to the extent the Election Code speaks to the question of when
domicile changes, it is ambiguous. This is because Section 703 states that a
citizen’s absence “while a student of any institution of learning” does not effect a
change in residence. 25 P.S. §2813.


                                         14
              Lesker set forth the definitive and still extant principles for changing
one’s domicile:

              To accomplish a change of domicile there must be not only the
              animus to change but the factum as well. There must be an
              actual transfer of bodily presence from one place to the other.
              The animus and the factum do not need to be simultaneous, but
              until they coincide the change of domicile is not effected. In
              the law a domicile is as deep rooted as a tree and to transfer it
              from one location to another requires an operation as intensive
              as the digging up, loading, transportation, and replanting of an
              elm or maple.

Lesker, 105 A.2d. at 380. The question is whether Objectors’ evidence has shown
that Candidate demonstrated both the animus and factum needed to effect a change
in domicile from Pennsylvania to Massachusetts. The Court concludes that the
evidence is lacking.7
              It is true that Pippy emphasized that Candidate Pippy was not in Texas
by choice. Likewise, here, several of Candidate’s “actions” were not by choice.
He had to live where he went to school, and he needed to be able to park on the
street by his apartment. Filing a tax return in Massachusetts and registering his
vehicle in Massachusetts were not voluntary acts. His vote in Massachusetts was
voluntary, but it appeared permissible under the law of both Massachusetts and
Pennsylvania.      That Candidate chose to vote in Massachusetts and not in
Pennsylvania by absentee ballot did not demonstrate an intention to abandon his
Pennsylvania domicile.8



7
 In reviewing the evidence, the Court finds Candidate credible in every respect.
8
 Candidate Pippy made the same choice. This Court found that he did not effect a change in his
domicile from Pennsylvania to Texas by not voting in Pennsylvania by absentee ballot.


                                             15
             Candidate was drawn to Cambridge, Massachusetts by a prestigious
law school. It was a logical decision to attend Harvard Law School given the
current hard job market for new law school graduates. In that regard, the choice
was “coerced” by economic reality.
             Throughout his law school career, Candidate returned to Carbon
County for holidays and family visits. He referred to Carbon County as “home” to
others. He listed his parents’ Carbon County address as his home address on a
variety of forms for doctor visits, job applications and travel insurance.       He
maintained his bank accounts in Pennsylvania. He never worked in Massachusetts.
After Candidate passed the Pennsylvania Bar Examination, he moved out of his
parents’ house to Jim Thorpe, Carbon County, where he began his law practice.
             Objectors’ evidence did not demonstrate the coincidence of animus
and factum by which a person effects a change of domicile. Lesker, 105 A.2d at
380. Voting in another state while a student in that state does not, as contended by
Objectors, demonstrate a coincidence of animus and factum for purposes of
domicile.
                                      Conclusion

             For these reasons, the petition of Objectors to set aside the nomination
petition of Neil Makhija is denied.

                                      ______________________________________
                                      MARY HANNAH LEAVITT, President Judge




                                          16
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Nomination Petition of           :
Neil Makhija for the Democratic         :
Nomination for Representative           :
in the General Assembly from the        :
122nd Legislative District in the       :
Democratic Primary of April 26, 2016    : No. 108 M.D. 2016
                                        :
Petition of: Bryan Price and Michael    :
Spairana, Jr.                           :

                                   ORDER


            AND NOW, this 17th day of March, 2016, following hearing on the
petition to set aside the nomination petition of Neil Makhija for the Democratic
Nomination for Representative in the General Assembly from the 122nd Legislative
District in the Democratic Primary of April 26, 2016, the petition is DENIED.
            The Secretary of the Commonwealth is directed to certify the name of
Neil Makhija for inclusion on the ballot for the office of Representative in the
General Assembly from the 122nd Legislative District in the Democratic Primary of
April 26, 2016.
            The Chief Clerk is directed to send a copy of this order to the
Secretary of the Commonwealth.
            Each party to bear his own costs.


                                  ______________________________________
                                  MARY HANNAH LEAVITT, President Judge